892 F.2d 1046
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Wilhelm A. TIETZ, on behalf of himself and others similarlysituated, Plaintiff-Appellant,v.Otis R. BOWEN, Secretary of Health and Human Services,Defendant-Appellee.
No. 88-15289.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Oct. 5, 1989.Decided Jan. 9, 1990.

Before WILLIAM A. NORRIS, DAVID R. THOMPSON and O'SCANNLAIN, Circuit Judges.


1
ORDER*


2
The judgment of the district court is affirmed for the reasons stated in the district court's Order on Defendant's Motion for Summary Judgment.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3